                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

RONALD FIELDS,                                   )
                                                 )
                          Plaintiff,             )
                                                 )       Case No. 1:19-CV-00025 WCL-SLC
          vs.                                    )
                                                 )
KYLE GRIFFITH,                                   )
BRAD KOCHANOK,                                   )
CHIEF OF POLICE,                                 )
CITY OF MARION, and                              )
REGGIE NOVEL1                                    )
                                                 )
                          Defendants.            )

                                        OPINION AND ORDER

          Plaintiff, Ronald Fields (“Fields”), proceeding pro se, filed the present lawsuit after he was

stopped by Marion Police for a driving infraction which, in turn, led to his arrest for operating a

motor vehicle under a lifetime driving suspension. He sued various individuals and entities

alleging federal civil rights violations. Presently before the Court, are Defendants’ Brad Kochanek

and Reggie Nevels (misnamed in the Complaint as Reggie Novel) (“the Defendants”), Motion for

Judgment on the Pleadings pursuant to Fed.R.Civ.P. 12(c). [DE 37]. Fields belatedly responded

in opposition2 and the Defendants replied. For the following reasons, this Motion will be

GRANTED.

                                       APPLICABLE STANDARD

          In reviewing a motion under Federal Rule of Civil Procedure 12(c), the court applies the

same standard that is applied when reviewing a motion to dismiss pursuant to Federal Rule of Civil


1
 Reggie Novel is misnamed in the caption. The correct individual is Reggie Nevels, the Grant County
Sheriff. This is discussed further in the body of the Opinion and Order.
2
    Defendants also filed a Motion to Strike Fields’ belated response. That motion is DENIED. [DE 43].

                                                     1
Procedure 12(b)(6). Pisciotta v. Old Nat'l Bancorp., 499 F.3d 629, 633 (7th Cir. 2007). A judge

reviewing a complaint pursuant to Rule 12(b)(6) must construe the allegations in the complaint in

the light most favorable to the non-moving party, accept all well-pleaded facts as true, and draw

all reasonable inferences in favor of the non-movant. United States ex rel. Berkowitz v. Automation

Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018).

       Under the liberal notice-pleading requirements of the Federal Rules of Civil Procedure, the

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). “While the federal pleading standard is quite forgiving,

... the complaint must contain sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ray v. City of Chicago, 629 F.3d 660, 662-63 (7th Cir. 2011); Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A plaintiff must plead “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009).

       To meet this standard, a complaint does not need detailed factual allegations, but it must

go beyond providing “labels and conclusions” and “be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. A complaint must give “enough details about the

subject-matter of the case to present a story that holds together.” Swanson v. Citibank, N.A., 614

F.3d 400, 404 (7th Cir. 2010).

                                  FACTUAL BACKGROUND

       These facts are taken from Mr. Fields’ complaint and accepted as true for purposes of the

defendants' motion. As alleged in the Complaint, on or about November 2, 2018, Fields, while

driving, was stopped by an officer of the Marion Police Department. Fields was initially stopped

because the light over the license plate on the vehicle he was driving was out. (Complaint at p. 3).



                                                  2
Fields was not ticketed for the stop. Instead, he was arrested for operating a motor vehicle after

his driving privileges had been forfeited for life. (Id.). Fields asserts that he was not read his

Miranda rights, and was provided no legitimate documentation or reason to justify his arrest. As

a result, he brought suit under 42 U.S.C. §1983 Fourth Amendment alleging false arrest, false

imprisonment, and unreasonable search and seizure. The body of the Complaint does not specify

which actions Fields attributes to the Defendants nor does it mention the Defendants by name

outside of naming them in the caption.


                                           DISCUSSION

         In their motion, the Defendants assert that from the bare allegations of the Complaint, even

when taken as true, no claim has been stated against either Defendant Nevels or Defendant

Kochanek. Specifically, the Defendants note that Reggie “Novel” is misnamed and should be

Reggie Nevels, who is the Grant County Sheriff.3 (Affidavit of Reggie Nevels, at ¶2). Next, they

assert that Defendant Kochanek is listed as a witness in the probable cause affidavit attached to

Fields’ Complaint and is employed by the court as a probation officer in Grant County. (Affidavit

of Brad Kochanek, at ¶2).4 However, other than being listed in the caption, the Complaint does

not allege any specific acts or conduct of either of these defendants so as to hold them liable under

§1983.

         When public officers violate the constitutional rights of citizens, § 1983 provides the

vehicle for a legal claim. Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006). Section 1983 imposes


3
 The Court takes judicial notice of the Grant County Sheriff’s website, see
https://www.grantcounty.net/sheriffs-department-info. That website identifies Reggie Nevels as the Grant
County Sheriff.
4
 The Court also takes judicial notice of DE 10 and 11 filed in this case. Those filings by the City
Defendants indicates that Defendant Kochanek is not currently and has not been employed by the Marion
Police Department.

                                                   3
liability on any “person” who, while acting under color of state law, deprives an individual of

federally protected rights. 42 U.S.C. § 1983; see Gomez v. Toledo, 446 U.S. 635, 640 (1980).

Section 1983 authorizes claimants to sue persons in their individual capacities who are alleged to

have violated such rights. Lewis v. Downey, 581 F.3d 467, 472–73 (7th Cir. 2009). Section 1983

also authorizes claimants to sue persons in their official capacities. See Estate of Sims ex rel. Sims

v. Cnty. of Bureau, 506 F.3d 509, 514–15 (7th Cir. 2007). However, personal involvement is an

element of every claim under 42 U.S.C. § 1983. Chavez v. Ill. State Police, 251 F.3d 612, 651 (7th

Cir. 2001).

        Here, Fields’ complaint fails to allege any personal involvement by Kochanek or Nevels

in the events leading to his arrest about which he claims. Merely naming a party in the caption of

a Complaint is not enough to state a claim against him. Collins v. Kibort, 143 F.3d 331, 334 (7th

Cir. 1998). Indeed, because Plaintiff failed to allege specific acts of wrongdoing by Kochanek

and Nevels, neither of whom are Marion police officers, the personal involvement requirement

necessary for Section 1983 liability is not met. Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir.

1995). For this reason, the Motion for Judgment on the Pleadings is GRANTED to Kochanek and

Nevels in their individual capacities.

        To the extent that Fields is attempting to raise an official capacity claim against either of

these individuals, this claim also fails. Suits against county officials in their official capacities are

treated as suits against the county itself. Weeks v. Hodges, 871 F. Supp. 2d 811, 824 (N.D. Ind.

2012). “Governmental entities cannot be held liable for the unconstitutional acts of their employees

unless those acts were carried out pursuant to an official custom or policy.” Grievson v. Anderson,

538 F. 3d 763, 771 (7th Cir. 2008). “The official policy requirement for liability under 1983 is to

distinguish acts of the municipality from acts of employees of the municipality, and thereby make



                                                   4
clear that municipal liability is limited to action for which the municipality is actually responsible.”

Id. (quotations and citations omitted) (emphasis in original).

       Here, the allegations of the Complaint do not give rise to any inference of an official county

custom or policy that led to Fields’ alleged unlawful arrest. In fact, Fields’ Complaint only

mentions Marion Police Officers. As a result, the Motion for Judgment on the Pleadings on any

official capacity claims is also GRANTED.

                                          CONCLUSION

       Based on the foregoing, the Defendants’ Motion for Judgment on the Pleadings [DE 37]

is GRANTED. Defendants’ Motion to Strike [DE 43] is DENIED. See fn. 1, supra.



ENTERED: This 25th day of September, 2019



                                                                                   s/ William C. Lee
                                                                          United States District Court




                                                   5
